Citation Nr: 0912562	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  01-00 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

1.	Entitlement to an increased rating for psychophysiologic 
gastrointestinal reaction, currently evaluated as 10 percent 
disabling.  

2.	Entitlement to an initial evaluation in excess of 10 
percent for temporomandibular joint (TMJ) dysfunction.  



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to March 
1969.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied a rating in excess of 10 percent 
for psychophysiologic gastrointestinal reaction, including 
whether service connection should be assigned for TMJ 
dysfunction.  

The Board initially remanded the Veteran's claim in July 
2001, then, in a December 2003 decision denied the 
appellant's claim for an increased rating a psychophysiologic 
gastrointestinal reaction.  At that time, the Board remanded 
the matter related to the TMJ dysfunction.  By rating 
decision dated in December 2005, the Veteran was awarded a 10 
percent evaluation for TMJ dysfunction.  He appealed this 
initial evaluation and the matter is now before the Board for 
appellate review.  

The appellant also appealed the Board's December 2003 denial 
of an increased rating for a psychophysiologic 
gastrointestinal reaction to the United States Court of 
Appeals for Veterans Claims (Court), and the Board's decision 
was vacated pursuant to an May 2008 Order, following a Joint 
Motion for Remand and to Stay Further Proceedings (Joint 
Remand).  The Court ordered that the Board address two 
specific matters in the Joint Remand.  These were whether a 
separate evaluation should be awarded for gastrointestinal 
pathology and whether a May 2003 examination report was 
inadequate because the examiner did not specifically comment 
on the Veteran's personal hygiene.  The Court Order was dated 
in May 2008.  


FINDINGS OF FACT

1.	The psychiatric symptomatology is the dominant disability 
of the Veteran's psychophysiological gastrointestinal 
reaction disorder.  

2.	The Veteran's anxiety levels, while mild, cause some 
impairment, but no decrease his work efficiency or inability 
to perform his occupational tasks; gastrointestinal symptoms 
include burping and bloating on a daily basis, this is no 
more than mild disturbance of bowel function.  

3.	TMJ syndrome limits mandibular movement to 35 mm, 
vertically; 18 mm, left excursive; and 15 mm, right 
excursive.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 10 percent for 
psychophysiologic gastrointestinal reaction have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 41114, 
4.126, 4.130, Codes 7319, 9421 (2008).  

2.	The criteria for an initial rating in excess of 10 percent 
for TMJ syndrome have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.150, Code 9905 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in May 2002, July 2004, and March 2008 
the RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the Veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim[s] was[were] 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The March 2008 VCAA letter provided all necessary 
notifications.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Id. at 43-44.  The March 2008 VCAA letter 
provided all necessary notifications.  

The present appeal involves the Veteran's claim that the 
severity of his service-connected psychophysiological 
gastrointestinal reaction and TMJ dysfunction warrant higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Regarding the evaluation of the TMJ dysfunction it is noted 
that when an increase in the disability rating is at issue, 
it is the present level of disability that is of primary 
concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether 
staged ratings should be assigned to reflect entitlement to a 
higher rating at any point during the pendency of the claim. 
Fenderson v. West, 12 Vet. App. 119 (1999). Moreover, staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified. Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Service connection was granted for a psychophysiological 
gastrointestinal reaction, with irritable colon, by rating 
decision dated in June 1974.  The current 10 percent 
evaluation has been in effect since that time.  

An examination was conducted by VA in July 2000.  At that 
time, the Veteran stated that he had no mental problems, just 
stomach complaints.  He admitted to having some problems with 
anxiety and TMJ disorder, for which he wore a dental 
appliance.  He stated that his stomach pain increased when he 
was anxious, which he believed had become worse since his 
last evaluation.  He had never received outpatient mental 
health treatment.  He stated that he was happily married and 
had ten grandchildren.  He had many friends and liked to go 
camping or other various activities.  Neither his stomach nor 
mental disorders had affected his social life or his work.  
Objective complaints included anxiety and obsessions about 
his gastrointestinal condition.  He had no impairment of 
thought processes or communication.  He was oriented times 
three and had no delusions or hallucinations.  He had no 
suicidal or homicidal thoughts.  He had minor short-term 
memory loss, but denied depression or panic attacks.  His 
mental condition had not worsened since the last rating or in 
the past two years.  He had no sleep impairment.  The 
pertinent diagnoses were anxiety disorder due to a 
gastrointestinal condition and a gastrointestinal disorder.  
The Veteran's Global Assessment of Function (GAF) score was 
60.  The examiner stated that he had no significant mental 
disorders outside of a mild anxiety disorder and that he had 
not worsened since his last rating or in the past two years.  

Medical records show that the Veteran underwent an 
esophagogastroduodenoscopy (EGD) procedure, with biopsy, in 
April 2001.  The postoperative diagnoses were severe 
esophagitis, at the esophagogastric junction, hiatal hernia, 
gastritis and esophageal dyskinesia.  The Veteran was 
evaluated by VA in October 2002 at which time he had 
difficulties with his stomach, particularly bloating, 
gaseousness, burping and reflux.  He stated that he had the 
gaseousness and burping on a daily basis and that it was 
exacerbated by his anxiety and stress level.  His reflux 
occurred on a monthly basis.  The Veteran stated that the 
symptoms, although they occur on a daily basis, did not 
prevent him from going to work or socializing with his 
friends.  With regard to any organic gastrointestinal 
symptomatology, he reported the recent EGD procedure had 
found some colitis and esophagitis as well as a small hiatal 
hernia.  On examination, he appeared to be a little anxious 
during the examination by taping his foot and exhibiting some 
tangential thoughts, which were characterized as mild.  
Evaluation of the abdomen revealed it to be soft and slightly 
tender to palpation, but was otherwise normal.  The diagnoses 
were anxiety, irritable bowel syndrome, reflux and TMJ.  The 
examiner stated that he believed that the Veteran had anxiety 
pretty much at some level on a daily basis.  In addition he 
had organic GI complaints on a daily basis.  He stated that 
there were times when he had very low anxiety and still had 
daily gaseousness and burping, but stated that when his 
anxiety level was high, this was exacerbated.  The examiner 
stated that it looked like the Veteran had irritable bowel 
condition that was exacerbated by anxiety.  It was stated 
that the irritable bowel and reflux disease were symptomatic 
diagnoses because the Veteran had been thoroughly evaluated 
with only findings of a small hiatal hernia that would not be 
the cause of the Veteran's continued gastrointestinal 
symptoms.  

General medical and psychiatric examinations were conducted 
by VA in May 2003.  At that time, the Veteran stated that he 
had no changes in his gastrointestinal symptoms, but did 
complain of recurrent diarrhea.  He had a diagnosis of 
irritable bowel syndrome and recurrent daily burping and 
gaseousness, which was increased by anxiety.  In addition, he 
had recurrent reflux, with heartburn, for which he took 
Pepcid AC each day at bedtime.  This apparently helped a 
great deal.  On objective examination, the abdomen was flat 
and bowel sounds were decreased.  There were no masses and no 
tenderness.  The diagnoses were psychophysiological 
gastrointestinal reaction, apparently manifested by 
gaseousness and burping, both of which were increased by 
anxiety, no change since the last examination; irritable 
bowel syndrome and reflux; and gastritis, esophagitis, and 
hiatal hernia on upper endoscopy in April 2001.  

On psychiatric examination also dated in May 2003, it was 
reported that the Veteran had reported no psychiatric 
hospitalizations, but had undergone outpatient treatment when 
he had been "busted at work for pot" three years ago at 
which time he had been required to meet with a psychiatrist.  
His psychiatric symptoms consisted of mild anxiety and 
stomach problems.  He was anxious about his health problems 
and experienced concerns that he was going to die.  He said 
that he experienced such fears about once per week but 
avoided them by keeping himself busy.  He stated that he 
would experience chest pain, thinking that he was having a 
heart attack, but then "push a burp out" which brought 
relief.  He appeared to misinterpret his bodily symptoms, 
which increased his anxiety.  He also demonstrated mild 
social anxiety, such as being anxious over the interview.  He 
complained that the symptoms were sporadic, but that there 
was no remission.  He was not under any current treatment and 
stated that he enjoyed his work and had a good work history, 
with his performance at work being described as successful.  
He was married to his second wife with whom he had a good 
relationship.  He also had a good relationship with his 
children.  He stated that he had very few friends, but many 
acquaintances.  He engaged in many social activities and 
leisure pursuits.  He did state that he had frequent verbal 
confrontations, stating that he did not like "arrogant 
people."  

On mental status evaluation, there was no impairment of 
thought process or communication; no delusions or 
hallucinations; with appropriate behavior, although he was 
somewhat anxious.  He had no suicidal thoughts, plans or 
intent and no past suicidal or homicidal thoughts.  It was 
not commented whether the Veteran was able to maintain 
personal hygiene or the basic activities of daily living, but 
it is noted that only symptoms that are shown to apply were 
to be checked.  At the end of the examination report, the 
Veteran was noted to be capable of basic activities of daily 
living, able to meet his family responsibilities and able to 
meet his work demands and responsibilities.  He reported 
enjoying work and receiving promotions.  He was orientated to 
person, place and time.  He was not found to have memory loss 
or impairment, although it was stated that he needed to write 
things down to remember.  It was believed that these symptoms 
appeared to be related to social anxiety.  There were no 
obsessive or ritualistic behaviors that interfered with his 
routine activities; a normal rate of flow of speech; no panic 
attacks; no depression; or no impaired impulse control.  The 
Veteran reported mild sleep impairment in that he reported 
that he woke up with the need to urinate, but could easily 
fall back asleep.  Mild impairment of physical health, mild 
impairment with relationships; and mild impairment of quality 
of life were noted.  His employability was found to be good.  
The diagnoses were anxiety disorder and gastrointestinal 
problems, with a GAF of 68.  

VA outpatient treatment records, dated in October 2007 and 
October 2008, show that the Veteran reported that he was 
doing much better and that he denied depression, but still 
felt anxious and had a little trouble sleeping.  The 
diagnosis was somatization disorder, stable.  When last 
examined, it was noted that the Veteran was overweight and 
complained of hiatal hernia pain.  It was further noted that 
the Veteran had failed to report for compensation 
examinations that were scheduled in April 2008.  

A non-compensable evaluation for psychophysiological 
gastrointestinal reaction is warranted where the condition 
has been formally diagnosed, but the symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication.  A 10 
percent rating is warranted for psychophysiological 
gastrointestinal reaction with occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; where symptoms 
are controlled by continuous medication.  A 30 percent rating 
is warranted for psychophysiological gastrointestinal 
reaction with occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, or recent 
events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Code 9421.  

For mild irritable colon syndrome, with disturbances of bowel 
function with occasional episodes of abdominal distress, a 
noncompensable evaluation is warranted.  For moderate 
disability, with frequent episodes of bowel disturbances, 
with abdominal distress, a 10 percent evaluation is 
warranted.  For severe symptoms, with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress, a 30 percent evaluation is 
warranted.  38 C.F.R. § 4.114, Code 7319.  

When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition.  38 C.F.R. § 4.126(d).  

The Board has reviewed the Veteran's psychophysiological 
gastrointestinal reaction disorder and finds that the 
psychiatric symptomatology is the dominant disability.  In 
this regard, it is noted that, while the Veteran complains of 
burping and bloating on a daily basis, this is no more than 
mild disturbance of bowel function and does not reach the 
level of frequent episodes of bowel disturbance that would be 
productive of moderate disability.  His anxiety levels, while 
mild, cause some impairment, but he has not demonstrated 
symptoms that are shown to decreased his work efficiency or 
cause an inability to perform his occupational tasks.  He 
reports that he is working and enjoys his work.  He is not 
shown to have any interference with his personal hygiene as 
indicated by the lack of a notation relative to this symptom, 
as instructed to the examiner in the examination report.  It 
is anticipated that if there were a problem, it would be 
noted by the examiner in an otherwise very thorough 
examination.  Thus, failure to make a notation does not 
render the examination inadequate.  There is no evidence of 
suspiciousness, panic attacks, chronic sleep impairment and, 
while the Veteran describes mild memory loss, this was not 
actually found by the examiner.  As such, there is no basis 
upon which to increase the evaluation for the Veteran's 
psychophysiological gastrointestinal reaction, and the claim 
is denied.  

Service connection for TMJ syndrome was granted by the RO in 
a February 2005, with a 10 percent evaluation being initially 
assigned.  This evaluation was primarily based upon the 
results of an April 2003 and a March 2004 VA dental 
examination report.  

For limitation of motion of the temporomandibular 
articulation, with inter-incisal range between 31 and 40mm, 
or with lateral excursion between 0 and 4 mm, a 10 percent 
evaluation is warranted.  A 20 percent rating is warranted 
where inter-incisal range is limited to between 21 and 30mm.  
It is noted that the rating for inter-incisal range will not 
be combined with a rating for limited lateral excursion.  
38 C.F.R. § 4.150, Code 9905.  

An examination was conducted by VA in April 2003.  At that 
time, it was noted that the Veteran had a TMJ disorder and 
wore a night guard as well as a guard during the day.  He was 
missing several teeth that had not been replaced and had some 
loss of the alveolar bone supporting the teeth.  Occlusion 
was good, but he had chronic periodontitis.  Maximum TMJ 
opening was 40 mm, with right and left excursive movements to 
10mm, bilaterally.  He did have normal chewing abilities.  
The diagnosis was TMJ disorder.  

An examination was conducted by VA in March 2004.  At that 
time, he had complaints of TMJ pain, stating that most 
mornings his jaws were so tight that he had to gradually 
force his mouth open manually.  He said that the muscles of 
mastication over the ramus and body of the mandible were sore 
and tender and that the TMJ popped and clicked as he chewed.  
About once per year, his jaw locked part way open.  He stated 
that he could only comfortably chew soft foods.  On 
examination, there was no tenderness to palpation of the 
TMJ's, but mild clicking was noted on opening and closing.  
There was mild tenderness to palpation of the muscles of 
mastication and he had a rather badly worn occlusal guard 
that covered the molars.  Measurements of the limits of 
mandibular movement were 35 mm, vertically; 18 mm, left 
excursive; and 15 mm, right excursive.  All measurements were 
moderately to markedly less than normal, and were not 
improved by distractors that usually obviate fear of opening 
too wide.  The pertinent diagnosis was TMJ disorder.  A newer 
design occlusal guard was recommended.  

The range of motion of the Veteran's TMJ is shown to be 
limited to 35 mm.  This corresponds to the 10 percent 
evaluation that the Veteran has been awarded.  His limitation 
is not shown, as yet, to approach the limitation necessary 
for a 20 percent evaluation, specifically 30mm inter-incisal 
opening.  While there are other symptoms such as clicking and 
popping, there is not shown to be any resulting additional 
disability and the Veteran is shown to have normal chewing 
ability.  As such, additional disability resulting from of 
pain on motion, deformity, excess fatigability, 
incoordination, weakened movement or other functional 
limitations have not been demonstrated.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Under these circumstances, a rating 
in excess of the 10 percent award is not warranted.  



	(CONTINUED ON NEXT PAGE)


ORDER

An increased rating for psychophysiologic gastrointestinal 
reaction, currently evaluated as 10 percent disabling, is 
denied.  

An initial evaluation in excess of 10 percent for 
temporomandibular joint (TMJ) dysfunction is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


